DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 6-7 of the Remarks, Examiner notes that the claims do not specify what the cloned voice data is a clone of. As noted in the Remarks, para [0063] of the Specification gives an example of using celebrity voices as the cloned voice data. The sentence at the end of page 6 of the Remarks seems to argue that cloned voice data must retain characteristics of the input speech, which implies that the cloned voice data is a clone of the input speech, going against para [0063] of the Specification, unless the person using the device is the celebrity themselves.
However, Menezes teaches that the text to be synthesized is done so in a voice that can be selected by the user, as in para [0044]. This appears to be similar to para [0063] of the Specification, where a specific voice can be selected for cloning by the user. The voice selected by the user to synthesize the text is considered a cloned voice. Examiner further notes that Fig. 4 element 432, the output from text-to-speech converter 430 is “enhanced synthesized voice of person speaking” which also teaches that the cloned voice may be the voice of the person speaking.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menezes et al. (US 2017/0243582 A1), hereinafter referred to as Menezes.

Regarding claim 1, Menezes teaches:
A hearing device comprising: 
a receiver comprising at least one driver to generate sound (Fig. 4 elements 414, 416, para [0046], where the hearing aid includes a loudspeaker); and 
a controller comprising one or more processors and operably coupled to the receiver to control sound generated by the hearing device, the controller configured to generate sound using the receiver based on at least cloned voice data (Fig. 4 element 402, para [0045], [0087], where the system includes processors, and where the assistive hearing module sends the enhanced synthesized speech to the hearing aid/loudspeaker).  

Regarding claim 2, Menezes teaches:
The hearing device of claim 1, wherein the controller is further configured to receive voice data, determine a cloned voice parameter based on the voice data, and generate the cloned voice data based 

Regarding claim 3, Menezes teaches:
The hearing device of claim 1, wherein the controller is further configured to receive a cloned voice parameter and generate the cloned voice data based on at least the cloned voice parameter (para [0044], where the enhanced synthesized speech is output using the transcript formed using the features).  

Regarding claim 4, Menezes teaches:
The hearing device of claim 1, further comprising a microphone to receive sound of a voice and generate voice data based on the received sound of the voice (Fig. 4 element 404, para [0042], where a microphone receives input speech), and 
wherein the controller is operably coupled to the microphone to receive the voice data and generate a cloned voice parameter based on the voice data (Fig. 4, para [0042-43], where the signal from the microphone is received and features extracted).  

Regarding claim 5, Menezes teaches:
The hearing device of claim 1, further comprising a communication device to transmit data to and receive data from a peripheral computing device (Fig. 4 element 412, para [0042], [0045] where a communication unit transmits and receives data), and 
wherein the controller is operably coupled to the communication device to control data transmitted and received by the communication device (Fig. 4 element 412, para [0042], [0045] where a communication unit is part of the hearing module).

Regarding claim 6, Menezes teaches:
The hearing device of claim 5, wherein the controller is further configured to receive a cloned voice parameter from the peripheral computing device using the communication device and to generate the cloned voice data based on at least the cloned voice parameter (para [0045], where the speech recognition is performed at a server and the enhanced synthesized speech is generated at the hearing device).

Regarding claim 7, Menezes teaches:
The hearing device of claim 5, wherein the controller is further configured to receive the cloned voice data from the peripheral computing device using the communication device (Fig. 4 element 412, para [0042], [0045] where a communication unit transmits and receives data).  

Regarding claim 8, Menezes teaches:
The hearing device of claim 5, wherein the controller is further configured to send voice data to the peripheral computing device using the communication device and receive either a cloned voice parameter or the cloned voice data from the peripheral computing device using the communication device (para [0045], where the hearing device sends voice data to the server through the communication unit, speech recognition is performed at a server and the enhanced synthesized speech is generated at the hearing device).  

Regarding claim 9, Menezes teaches:


Regarding claim 11, Menezes teaches:
The hearing device of claim 1, wherein the controller is further configured to generate the sound using the receiver based on at least the cloned voice data and hearing impairment settings (Fig. 4 element 426, para [0044], where hearing loss profiles are used in selecting the voice).  

Regarding claim 12, Menezes teaches:
A method comprising generating sound based on at least cloned voice data using a receiver of a hearing device (Fig. 4 elements 402, 414, 416, para [0045-46], where the hearing aid includes a loudspeaker, and where the assistive hearing module sends the enhanced synthesized speech to the hearing aid/loudspeaker).  

Regarding claim 13, Menezes teaches:
The method of claim 12, further comprising: 
receiving voice data (para [0029], [0042], where input speech is received); 
determining a cloned voice parameter based on the voice data (para [0043], where features are extracted from the speech); and 
generating the cloned voice data based on at least the cloned voice parameter (para [0044], where the enhanced synthesized speech is output).

Regarding claim 14, Menezes teaches:


Regarding claim 15, Menezes teaches:
The method of claim 12, further comprising: 
receiving a cloned voice parameter from a peripheral computing device using a communication device (Fig. 4 element 412, para [0042], [0045], where the speech recognition is performed at a server and received through the communication unit); and 
generating the cloned voice data based on at least the cloned voice parameter (para [0045], where the enhanced synthesized speech is generated at the hearing device).

Regarding claim 16, Menezes teaches:
The method of claim 12, further comprising receiving the cloned voice data from a peripheral computing device using a communication device (Fig. 4 element 412, para [0042], [0045] where a communication unit transmits and receives data).  

Regarding claim 17, Menezes teaches:
The method of claim 12, further comprising: 
transmitting voice data to a peripheral computing device using a communication device (Fig. 4 element 412, para [0042], [0045], where the hearing device sends voice data to the server through the communication unit); and 


Regarding claim 18, Menezes teaches:
The method of claim 12, wherein generating the cloned voice is further based on at least a cloned voice parameter and a text to speech generator (Fig. 4 element 430, para [0044], where a text to speech converter is used on the transcript formed using the extracted features).  

Regarding claim 20, Menezes teaches:
The method of claim 12, wherein generating the sound using the receiver is further based on at least the cloned voice data and hearing impairment settings (Fig. 4 element 426, para [0044], where hearing loss profiles are used in selecting the voice).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes, in view of Pentland (US 2008/0044048 A1).

Regarding claim 10, Menezes teaches:

Menezes does not teach:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency.
Pentland teaches:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency (para [0031-32], where the fundamental frequency is measured, where the logFo is defined in para [0018] of the Specification to include the fundamental frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the fundamental frequency of Pentland (Pentland para [0031-32]) as one of the extracted features of Menezes (Menezes para [0043]) in order to modify human voice waveforms to change the perceived 'social signaling' of the speaker (Pentland para [0004]).

Regarding claim 19, Menezes teaches:
The method of claim 12,
Menezes does not teach:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency.
Pentland teaches:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency (para [0031-32], where the fundamental frequency is measured, where the logFo is defined in para [0018] of the Specification to include the fundamental frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the fundamental frequency of Pentland (Pentland para [0031-32]) as one of the extracted features of Menezes (Menezes para [0043]) in order .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0133240 A1 para [0018] teaches voice imitations using an audio synthesizer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658